DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.
Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive. 
Applicant has argued that the prior art of Carrier et al. is not valid prior art as they assert a priority date of June 21, 2017, with Carrier’s non-provisional filed on November 3, 2017. Upon further review and consideration of the new claim limitations for claims 33, 34, and 36 it is found that those claims still recite new matter limitations that lack support in any parent case or the original disclosure of the instant application and as such are still only provided a filing date of 12/22/2020, thus Carrier et al. is still available as prior art for claims 33, 34, and 36. 
Claims 12, 22, and their dependent claims are now provided for by the previously presented prior art and further in combination with Kim et al. (US 2017/0281313 A1) and the various new amendments are provided for by the new prior art of Layzell providing for the plurality of impressions and other new limitations being provided variously by new cited portions of previously cited prior art.  
Applicant has argued that the cited prior art fail to provide for a kit to be sent to a specified address, however this limitation is broad and does not limit the claim beyond what is provided for in the . 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/725,430 and 62/522,847, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claim 33 recites the limitation of “a dental impression kit is sent to a home address specified by the customer” which is not supported by the original disclosure. The specific address being a “home address” is not supported, only that a kit would be sent to a customer and only more specifically it would be sent to a “customer’s mailbox”, however there is no disclosure the that mailbox is actually at a user’s home as opposed to a customer’s office mailbox, or a P.O. box, or a mailbox controlled by the customer that is at a mail holding service, etc. Further the term “address” is not recited, disclosed, or supported in the original disclosure thus while support could be found for the customer inherently specifying some general “address” when a 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33, 34, and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 33 recites the limitation of “a dental impression kit is sent to a home address specified by the customer” which is not supported by the original disclosure. The specific address being a “home address” is not supported, only that a kit would be sent to a customer and only more specifically it would be sent to a “customer’s mailbox”, however there is no disclosure the that mailbox is actually at a user’s home as opposed to a customer’s office mailbox, or a P.O. box, or a mailbox controlled by the customer that is at a mail holding service, etc. Further the term “address” is not recited, disclosed, or 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-14, 20, 22, 23, 27, 28, 30-32,  and 37-41 are rejected under 35 U.S.C. 103 as being unpatentable over Carrier et al. (US 2018/0125610 A1) in view of Kim et al. (US 2017/0281313 A1) in view of Trosien et al. (US 2010/0036682) in view of Bergersen et al. (US 2003/0138752 A1)  in view of Layzell et al. (US 2016/0158627) and further in view of Kravitz et al. (Teledentistry, Do-It-Yourself Orthodontics, and Remote Treatment Monitoring, JCO December 2016 Volume L number 12 pp718-726).
	Regarding claim 12, 22, 37, 38, 39, Carrier discloses a method of remote orthodontic treatment (title and abstract, paragraph [0003] lines 1-5 disclosing remote screening for orthodontic treatment), the method comprising: 
receiving by an application server from a user portal from their computer a plurality of images provided by a user’s computing device where the plurality of images representing teeth of a customer(paragraph [0053] lines 1-13, paragraph [0015] lines 3-4 disclosing a remote 
 	 generating and providing by the application server to a staff portal a plurality of 3D images to a staff computing device through a staff portal and then receiving by the application server via the staff portal a first communication from the staff computing device user interface (paragraph [0034] lines 1-2 disclosing screens for displaying and telecommunication), the first communication indicative of a staff user approving the plurality of images to cause the server to send the images for assessment by a dental professional (paragraph 0024] lines 1-12 disclosing the instructions written by some staff user interface that approves the image quality for assessment, paragraph [0174] disclosing physician review using an app interface);
further disclosing providing by the application server (paragraph [0171] all disclosing logging into a central application server by different portals, paragraph [0174] all disclosing a central server accessed by different staff and provider portals) to a dental lab, in response to the a communication from the staff, the 3D optical scan data to a dental lab for generation of a treatment plan (paragraph [0097] lines 8-19 disclosing the use of the images for the planning/generating of an orthodontic procedure of one or more phases, and moving at least one tooth by expansion which moves all the teeth adjacent the palate when expanded, paragraph [0156] lines 6-9 straightening teeth, based on the these 3D data models paragraph [0164] all, paragraph [0171] lines 7-9 disclosing planning therapeutic treatment and planning 
 	providing by the application server via a provider portal the plurality of images to a provider computing device via the provider portal the images and receiving, by the application server provider portal via the provider computer, a second approval from the provider computing device via the portal, the second approval indicative of the provider approving a fitness of the customer for treatment (paragraph [0174] all disclosing physician approval or review the being provided to by the server and received by the server after approval using an app interface); 
generating, by the application server from the dental lab in response to receiving the second approval, a treatment plan including a series of  model steps to reposition at least one tooth of the teeth of the customer (paragraph [0097] lines 8-19 disclosing the use of the images for the planning/generating of an orthodontic procedure of one or more phases, and moving at least one tooth by expansion which moves all the teeth adjacent the palate when expanded, paragraph [0156] lines 6-9 straightening teeth, paragraph [0171] lines 7-9 disclosing planning therapeutic treatment and planning the series of aligners); 
and transmitting by the application through a computer from the dental lab to a manufacturing system based on the second user input data corresponding to the treatment plan based on the 3d impression data, one or more aligners based at least in part on the treatment plan, the aligners being specific to the customer and being configured to reposition the at least one tooth of the teeth of the customer (paragraph [0177] lines 1-4 disclosing using 
Carrier discloses steps identical to the instant application as discussed above but fails to explicitly disclose where the receiving of the images provided by the customer computer device images of teeth of the customer includes the customer taking their own images instead of a dental professional user taking the images.
However, Kim disclose a method of providing remote teeth alignment services (title and abstract) where the patient/customer takes their own plurality of images of their own teeth (Figs. 7-12, paragraph [0080]-[0081] disclosing the patient themselves takes selfies of their teeth for the treatment), and sends them to an application server (paragraph [0082]-[0084] and [0022] disclosing the patient/customer sends the photos they took themselves to a staff portal through a central application server).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the patient being the customer/user taking their own plurality of photos that are received by the server as taught by Kim into the method as taught by Carrier for the purpose of allowing for reduced time and cost for teeth diagnosis and treatment as taught by Kim (paragraph [0076] lines 1-12).
Carrier/Kim discloses steps identical to the instant application as discussed above but fail to explicitly disclose the step of providing a dental impression kit to a customer at a home address specified by the customer, or where the receiving of 3D image data corresponding to the mouth of a customer is based on a plurality impressions made by the customer using the dental kit for the manufacturing step by a manufacturing system and manufacturing aligners, 
However, Trosien discloses a method for orthodontic treatment and system (abstract, paragraph [0002] all) with the step of scheduling the providing a dental impressions kit to a customer at an address specified by the customer and thus would provide for the customer specifying a home address (fig. 4 element 284, disclosing an impressions kit being used by a customer and thus being “provided” to the customer at a home address the customer specified as part of the customer/patient scheduled the appointment and interaction), a computer receiving a plurality of images of a patient’s teeth (paragraph [0037] lines 1-5),generating a treatment plan for the patient to move at least one tooth using data of the 3D scan by a dental lab of a plurality of impressions (fig. 4 element 288, paragraphs [0039]-[0044] disclosing the taking of dental impressions thus being plural and a plurality, the impressions models then being scanned the scan being transmitted and the resulting 3d dimensional information based on the impressions being used to generate a new treatment plan and aligners, paragraph [0046]-[0047] all disclosing the dental lab preparation of the treatment plan sent to Align tech lab for verification), the treatment plan comprising a plurality of 3d models viewable in multiple angles, where each of the plurality of models corresponds to a step in a sequence in a treatment series to reposition a tooth of the patient (Fig. 4 element 292, paragraphs [0041], [0066], [0067], and [0078]  disclosing 3d models of the scanned impressions that are linked to each successive stage of treatment and each stage being generated and provided in various 3D 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the scheduling of sending of an impressions kit to a customer and scanning of the plurality of impressions to generate 3D scan data and using the 3D scan data to generate a treatment plan for the manufacturing of aligners to include the actual steps of a manufacturing system to manufacture the aligners, and further for the treatment plan to have comprised a plurality of 3d models where each of the plurality of models corresponded to a step in a sequence of a treatment series to reposition a tooth of the patient and 3d printing of physical models based on the 3d models of the treatment plan with molding the aligners based on the printed models for the manufacturing as taught by Trosien into the method operated via the application server as taught by Carrier/Kim for the purpose of actually providing physical aligners to a patient to move their teeth as required by the treatment plan towards a desired final tooth arrangement as taught by Trosien (paragraph [0068] lines 9-11) , and because 3d treatment models would assist a clinician to better treat a patient (paragraph [0078] lines 7-11) and because orthodontic treatment to be effective  KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Carrier/Kim/Trosien discloses steps identical to the instant application as discussed above, and further Carrier does disclose where the 3D scan is of an impressions of the patient (paragraph [0107] lines 10-13) but as combined is silent in regards to the impressions being generated by the patient/user or the scans being generated by the impression take by the user. 
However, Bergersen disclose a dental diagnosis and dispensing system and method (title) for remote orthodontic treatment with aligners (abstract, Fig. 3 element 300), where an impression kit scheduled to be provided by a device upon activation of the device to a 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the impression being performed by the user themselves unassisted by a dental professional at their location and the impression being used to generate an 3D image data for diagnosis as taught by Bergersen into the method  as taught by Carrier/Kim/Trosien for the purpose of reducing time needed to perform the diagnosis as taught by  Bergersen (paragraph [0005] lines 9-10 disclosing the tediousness and time consuming of using a single point machine) and because it would allow the patient to avoid lengthy delays in treatment by appointments and travel as is the focus of remote diagnosis.
Carrier/Kim/Trosien/Bergersen discloses steps identical to the instant application as discussed above but fails to explicitly disclose where the generation of an impression includes the generation of a plurality of impressions of one or the dental arches of the customer as recited in claims 12 and 22. 

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a kit with contents to generate a plurality of impressions of one or more dental arches of a customer and the kit sent to a home address specified by the customer  as taught by Layzell into the method  as taught by Carrier/Kim/Trosien/Bergersen for the purpose of providing a fabricator of aligners with multiple impressions that would provide for back-up or redundant information in case there is a problem with any one portion or region in one of the impression sets as taught by Layzell (paragraph [0128] lines 21-25) and would improve upon method of taking impressions known in the art (paragraph [0074] lines 3-6).
Further regarding claims 12, and 22, Carrier/Kim/Trosien/Bergersen/Layzell discloses steps identical to the instant application as discussed above, but fails to explicitly disclose where the providing to a provider portal both the plurality of images and the already generated treatment plan is based on the receiving of the treatment plan by the central server such that 
However, Kravitz disclose a method of teledentistry where the patient themselves accesses a central application server online (Fig. 3 initial contact using a personal laptop to access an online server) to fill out a questionnaire (Fig. 3 “questionnaire online”), purchase and receive an impression kit or visits a scanning center (Fig. 3 initial contact lower half), takes their own impressions (Fig. 3 top of section 2), uploads a plurality of images (Fig. 3 lower section 2), a staff portal generates a first command to cause a lab to create a 3D treatment plan off of the images and impressions (Fig. 3 top of section 3 SmileDirectClub accessing the system acts as the staff portal into the online server) and sends the treatment plan and images to a provider for assessment of fitness (fig. 3 top of section 3 photographs and treatment plan are listed before any contact of an orthodontist to review either), and the receiving of the application server from the provider a command that triggers the forming of the aligners by sending the plans to a manufacturer (Fig. 3 section 3 lower portion orthodontist reviews case, thus images and treatment plan, section 4 lower when approved the plan is thus used to manufacture and send out aligners to customer).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the providing to a provider portal both the plurality of images and the already generated treatment plan is based on the receiving of the treatment plan by the central server such that the provider can signal the command to approve the treatment plan and images to indicate the customer is fit and that the treatment plan is acceptable as taught by Kravitz into the method  as taught by 
Regarding claims 13 and 27, Carrier/Kim/Trosien/Bergersen/Layzell /Kravitz further discloses the step of receiving a dental history questionnaire responses that are provide to the staff and provider computing devices via the user portal (paragraph [0031] lines 8-12 disclosing the patient’s chief dental concerns, paragraph [0040] lines 6-11, and paragraph [0106] lines 11-23 disclosing prior dental record information specific to the patient, paragraph [0176] disclosing the app having a question section and all action performed via apps on computers thus the various portals) and Kravitz discloses that entire case is provided to the provider only after the questionnaire, images, and treatment plan are all generated and provide at substantially the same time and thus it would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the providing to a provider portal all of the questionnaire,  plurality of images and the already generated treatment plan all at the same time as taught by Kravitz into the method  as taught by Carrier/Kim/Trosien/Bergersen/Layzell for the purpose of providing a method of having complex cases submitted to be easily and quickly reviewed for approval or rejection as taught by  Kravitz (page 5 disclosing doctors reviewing for complexity appropriateness) and because it would allow the patient to avoid lengthy delays in treatment by having fewer or combined steps.

Regarding claims 20, 23, 30, and 32, Carrier/Kim/Trosien/Bergersen/Layzell /Kravitz as combined above provides for the manufacturing of the aligners to be based on the treatment plan of a series of 3D sequence models of teeth (Carrier paragraph [0177] lines 1-4 disclosing the preparing of aligners based on the assessment and Trosien Fig. 4 elements 290 and 294, paragraph [0067] all disclosing the actual manufacturing of aligners from a sequence of models after final data sets have been created for each stage of the treatment).
Regarding claims 31, and further 37-41, Carrier/Kim/Trosien/Bergersen/Layzell /Kravitz as combined above, discloses steps identical to the instant application as discussed above but fails to disclose the step of providing a visualization of the treatment plan to a customer computing device as recited in claims 31, nor receiving by the computer server an order to purchase the treatment plan where manufacture of the aligners occurs after the order to purchase is received as recited in claims 31, nor where the 3D models are optimized for rendering on the customer computing device corresponding to the customer and the visualization further comprises a responsive user interface with the 3D models as recited in claim 37,nor where the responsive user interface is configured to show each step in multiple angles as per claim 38, nor the provision that the 3D model visualization includes both upper 
However, Trosien further discloses the steps of providing a visualization of 3D models on a customer computing device (paragraph [0041] lines 1-7 disclosing visual 3D models) of the treatment plan to a customer computing device in response to the third approval (Fig. 4 element 292) each being done by a different portal (Fig. 1 showing portals 104-110 each interacting though a network 102 and thus each having a network portal), and that 3D models are optimized for visualization on other computing devices by reducing the data files sizes of 3D models (paragraph [0041] lines 4-18 disclosing the reducing in size by data compression) and providing the optimized 3D models visualization of the treatment plan stages on a responsive user interface rendered on the customer computing device (paragraph [0042] lines 1-11), the interface configured to provide multiple views of the optimized 3D models for each step of the treatment (paragraphs [0041], [0066], [0067], and [0078]  disclosing 3d models of the scanned impressions that are linked to each successive stage of treatment and each stage being generated and provided in various 3D views i.e. multiple angles), and the user interface configured to provide views of the optimized 3D modes including upper and lower dental arches (claim 12 disclosing the visualization of an upper jaw view and a lower jaw view) and a user interface having a plurality of user interface elements including a first element for switching between particular views of optimized 3D models and a second user interface 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a third approval from the provider computer and the providing to the customer associated computer visualization of the treatment plan to a customer computing device, receiving by the computer server an order to purchase the treatment plan where manufacture of the aligners occurs after the order to purchase is received as recited in claim 31, and where the order to purchase includes a payment, the 3D models being optimized for rendering on the customer computing device corresponding to the customer and the visualization further comprising a responsive user interface with the 3D models that is further configured to show each step in multiple angles and that the 3D model visualization includes both upper and lower jaw/arch visuals and where the user interface includes a plurality of user interface elements including a first element for switching between particular views of optimized 3D models and a second user interface element for switching between steps of the treatment plan and that optimization comprises the reducing a size of data files corresponding to 3D models as taught by Trosien into the method as taught by Carrier/Kim/Trosien/Bergersen/Layzell/Kravitz for the purpose of ensuring the treatment plan is acceptable to the treating professional and to show the benefits of the treatment plan to the customer before they start treatment as taught by Trosien (paragraph [0036] all) and because it would benefit the accuracy of the treatment to have the provider 
Further regarding claim 31, Kravitz discloses an order to purchase with an payment before the aligners are made (Fig. 3 section 4, customer submits for insurance, thus an order and payment, lower section occurs after purchase “customer receives aligners”)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate an order to purchase with an payment before the aligners are made as taught by Kravitz into the method as taught by Carrier/Kim/Trosien/Bergersen/Kravitz as that is how business is conducted with fees for services agreed upon before work occurs and payments issued or arranged, and Kravitz discloses such methods would be billed to insurance page 5 “the customer is billed” thus the customer placed an order or purchase and pay “insurance reimbursement”).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Carrier et al. (US 2018/0125610 A1) in view of Kim et al. (US 2017/0281313 A1) in view of Trosien et al. (US 2010/00633852) in view of Bergersen et al. (US 2003/0138752 A1) in view of Layzell et al. (US 2016/0158627) in view of Kravitz et al. (Teledentistry, Do-It-Yourself Orthodontics, and Remote Treatment Monitoring, JCO December 2016 Volume L number 12 pp718-726) and further in view of Smile Direct Club (Evaluation kit instructions guide, smile direct club. https://s3.amazonaws.com/static.smiledirectclub.com/evalutation_kit_instructions_5_2_2016.email.pdf, hereafter Smile1).

However, Smile1 discloses a method of impression and image taking for evaluation including the step of receiving a an impression kit (page 1, “take your impressions” disclosing impression are “enclosed” in a kit sent to the user) and taking of photos after the kit is received by the user (page 1 showing the 1st step is takin impressions and the 2nd step is sending photo assessment to a portal).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the step of the plurality of images are received following the customer receiving the dental impression kit as taught by Smile1 into the method as taught by Carrier/Kim/Trosien/Bergersen/Layzell/Kravitz for the purpose of ensuring the patient’s aligners can be started as soon as they send back in the impression kit as taught by Smile1 (page 1 step 2 “be sure to complete your online photo assessment to we can get started on your aligners as soon as we receive your impressions”).
Claims 33 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Carrier et al. (US 2018/0125610 A1) in view of Trosien et al. (US 2010/0036682) in view of Bergersen et al. (US 2003/0138752 A1)  in view of Layzell et al. (US 2016/0158627) and further in view of Kravitz et al. (Teledentistry, Do-It-Yourself Orthodontics, and Remote Treatment Monitoring, JCO December 2016 Volume L number 12 pp718-726).
Regarding claim 33, Carrier discloses a method of remote orthodontic treatment (title and abstract, paragraph [0003] lines 1-5 disclosing remote screening for orthodontic treatment), the method comprising: 
receiving by an application server from a user portal from their computer a plurality of images provided by a customer computing device where the plurality of images representing teeth of a customer(paragraph [0052] lines 1-5 disclosing the user and patient may be the same person, paragraph [0053] lines 1-13, paragraph [0015] lines 3-4 disclosing a remote server that receives the images by the user/patient) the plurality of images includes 3D image data based on an intraoral scan of the mouth of the customer (paragraph [0148] lines 29-33 disclosing a camera on a smartphone being used to take intraoral images, paragraph [0004] lines 10-15 disclosing camera on phones are optical because they can have optical distortion if held in the wrong location);
 	 generating and providing by the application server to a staff portal a plurality of 3D images to a staff computing device through a staff portal and then receiving by the application server via the staff portal a first communication from the staff computing device user interface (paragraph [0034] lines 1-2 disclosing screens for displaying and telecommunication), the first communication indicative of a staff user approving the plurality of images to cause the server to send the images for assessment by a dental professional (paragraph 0024] lines 1-12 disclosing the instructions written by some staff user interface that approves the image quality for assessment, paragraph [0174] disclosing physician review using an app interface);
further disclosing providing by the application server (paragraph [0171] all disclosing logging into a central application server by different portals, paragraph [0174] all disclosing a 
 	providing by the application server via a provider portal the plurality of images to a provider computing device via the provider portal the images and receiving, by the application server provider portal via the provider computer, a second approval from the provider computing device via the portal, the second approval indicative of the provider approving a fitness of the customer for treatment (paragraph [0174] all disclosing physician approval or review the being provided to by the server and received by the server after approval using an app interface); 
generating, by the application server from the dental lab in response to receiving the second approval, a treatment plan including a series of  model steps to reposition at least one tooth of the teeth of the customer (paragraph [0097] lines 8-19 disclosing the use of the images for the planning/generating of an orthodontic procedure of one or more phases, and moving at least one tooth by expansion which moves all the teeth adjacent the palate when expanded, 
and transmitting by the application through a computer from the dental lab to a manufacturing system based on the second user input data corresponding to the treatment plan based on the 3d impression data, one or more aligners based at least in part on the treatment plan, the aligners being specific to the customer and being configured to reposition the at least one tooth of the teeth of the customer (paragraph [0177] lines 1-4 disclosing using the specific customer/user/patient information to be process by a remote server to prepare a series of aligners).
Carrier discloses steps identical to the instant application as discussed above but fail to explicitly disclose the step of providing a dental impression kit to a customer at a home address specified by the customer, or where the receiving of 3D image data corresponding to the mouth of a customer is based on a plurality impressions made by the customer using the dental kit for the manufacturing step by a manufacturing system and manufacturing aligners, nor where the treatment plan comprises a plurality of 3d models where each of the plurality of models corresponds to a step in a sequence of treatment series to reposition a tooth of the patient, nor the 3d printing of physical models based on the 3d models of the treatment plan and molding the aligners based on the printed models.
However, Trosien discloses a method for orthodontic treatment and system (abstract, paragraph [0002] all) with the step of scheduling the providing a dental impressions kit to a customer at an address specified by the customer and thus would provide for the customer specifying a home address (fig. 4 element 284, disclosing an impressions kit being used by a 
 KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Carrier/Trosien discloses steps identical to the instant application as discussed above, and further Carrier does disclose where the 3D scan is of an impressions of the patient (paragraph [0107] lines 10-13) but as combined is silent in regards to the impressions being generated by the patient/user or the scans being generated by the impression take by the user. 
However, Bergersen disclose a dental diagnosis and dispensing system and method (title) for remote orthodontic treatment with aligners (abstract, Fig. 3 element 300), where an impression kit scheduled to be provided by a device upon activation of the device to a user/customer using the device and impression taken by the user themselves unassisted by a dental professional in person and sent into a remote location for a 3D image data of the impression made by the user to be used (abstract, paragraph [0035] lines 1-6 disclosing the user themselves creates the impression without any professional in person help, paragraph [0027] disclosing a “depth-sensitive photograph” thus providing 3D data, paragraph [0089] lines 15-23 disclosing an optical photograph of three dimensions “The depth sensitive photograph may provide a three-dimensional image of the upper and lower teeth from which a diagnosis 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the impression being performed by the user themselves unassisted by a dental professional at their location and the impression being used to generate an 3D image data for diagnosis as taught by Bergersen into the method  as taught by Carrier/Trosien for the purpose of reducing time needed to perform the diagnosis as taught by  Bergersen (paragraph [0005] lines 9-10 disclosing the tediousness and time consuming of using a single point machine) and because it would allow the patient to avoid lengthy delays in treatment by appointments and travel as is the focus of remote diagnosis.
Carrier/Trosien/Bergersen discloses steps identical to the instant application as discussed above but fails to explicitly disclose where the generation of an impression includes the generation of a plurality of impressions of one or the dental arches of the customer nor  explicitly at the address is a home as per claim 33. 
However, Layzell discloses a method of custom forming a mouthpiece by a self-impression kit with at least one impression tool (title and abstract) including the step of the kit being sent and used to generate a plurality of impression of at least one dental arch of the user (paragraph [0128] lines 1-25 disclosing multiple impression sets to generate a plurality of impressions of at least one jaw so as to provide back-up or redundant impressions), the kit being delivered directly to a subject and thus directly to a customer, who is the subject, at their specified home address (paragraph [0129] lines 1-6 showing the different between a kit housed 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a kit with contents to generate a plurality of impressions of one or more dental arches of a customer and the kit sent to a home address specified by the customer  as taught by Layzell into the method  as taught by Carrier/Trosien/Bergersen for the purpose of providing a fabricator of aligners with multiple impressions that would provide for back-up or redundant information in case there is a problem with any one portion or region in one of the impression sets as taught by Layzell (paragraph [0128] lines 21-25) and would improve upon method of taking impressions known in the art (paragraph [0074] lines 3-6).
Further regarding claim 33, Carrier/Trosien/Bergersen/Layzell discloses steps identical to the instant application as discussed above, but fails to explicitly disclose where the providing to a provider portal both the plurality of images and the already generated treatment plan is based on the receiving of the treatment plan by the central server such that the provider can signal the communication to approve the treatment plan and images to indicate the customer is fit and that the treatment plan is acceptable.
However, Kravitz disclose a method of teledentistry where the patient themselves accesses a central application server online (Fig. 3 initial contact using a personal laptop to access an online server) to fill out a questionnaire (Fig. 3 “questionnaire online”), purchase and receive an impression kit or visits a scanning center (Fig. 3 initial contact lower half), takes their own impressions (Fig. 3 top of section 2), uploads a plurality of images (Fig. 3 lower section 2), a 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the providing to a provider portal both the plurality of images and the already generated treatment plan is based on the receiving of the treatment plan by the central server such that the provider can signal the command to approve the treatment plan and images to indicate the customer is fit and that the treatment plan is acceptable as taught by Kravitz into the method  as taught by Carrier/Trosien/Bergersen/Layzell for the purpose of providing a method of having complex cases submitted to be easily and quickly reviewed for approval or rejection as taught by  Kravitz (page 5 disclosing doctors reviewing for complexity appropriateness) and because it would allow the patient to avoid lengthy delays in treatment by having fewer or combined steps.
Carrier/Trosien/Bergersen/Layzell /Kravitz as combined above provides for the manufacturing of the aligners to be based on the treatment plan of a series of 3D sequence models of teeth (Carrier paragraph [0177] lines 1-4 disclosing the preparing of aligners based on 
Further regarding claims 33 and 36 Carrier/Trosien/Bergersen/Layzell /Kravitz as combined above, discloses steps identical to the instant application as discussed above but fails to disclose the step of providing a visualization of the treatment plan to a customer computing device as recited in claim 33, nor receiving by the computer server an order to purchase the treatment plan where manufacture of the aligners occurs after the order to purchase is received as recited in claim 33, and where the order to purchase includes a payment as recited in claim 36, nor where the 3D models are optimized for rendering on the customer computing device corresponding to the customer and the visualization further comprises a responsive user interface with the 3D models as recited in claims 33.
However, Trosien further discloses the steps of providing a visualization of 3D models on a customer computing device (paragraph [0041] lines 1-7 disclosing visual 3D models) of the treatment plan to a customer computing device in response to the third approval (Fig. 4 element 292) each being done by a different portal (Fig. 1 showing portals 104-110 each interacting though a network 102 and thus each having a network portal), and that 3D models are optimized for visualization on other computing devices by reducing the data files sizes of 3D models (paragraph [0041] lines 4-18 disclosing the reducing in size by data compression) and providing the optimized 3D models visualization of the treatment plan stages on a responsive user interface rendered on the customer computing device (paragraph [0042] lines 1-11), the interface configured to provide multiple views of the optimized 3D models for each step of the 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a third approval from the provider computer and the providing to the customer associated computer visualization of the treatment plan to a customer computing device, receiving by the computer server an order to purchase the treatment plan where manufacture of the aligners occurs after the order to purchase is received as recited in claim 33, and where the order to purchase includes a payment, the 3D models being optimized for rendering on the customer computing device corresponding to the customer and the visualization further comprising a responsive user interface with the 3D models that is further configured to show each step in multiple angles and that the 3D model visualization includes both upper and lower jaw/arch visuals and where the user interface includes a plurality of user interface elements including a first element for 
Further regarding claims 33, and 36, Kravitz discloses an order to purchase with an payment before the aligners are made (Fig. 3 section 4, customer submits for insurance, thus an order and payment, lower section occurs after purchase “customer receives aligners”)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate an order to purchase with an payment before the aligners are made as taught by Kravitz into the method as taught by Carrier/Trosien/Bergersen/Kravitz as that is how business is conducted with fees for services agreed upon before work occurs and payments issued or arranged, and Kravitz discloses such methods would be billed to insurance page 5 “the customer is billed” thus the customer placed an order or purchase and pay “insurance reimbursement”).
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Carrier et al. (US 2018/0125610 A1) in view of Trosien et al. (US 2010/00633852) in view of Bergersen et al. (US 2003/0138752 A1) in view of Layzell et al. (US 2016/0158627) in view of Kravitz et al. (Teledentistry, Do-It-Yourself Orthodontics, and Remote Treatment Monitoring, JCO December 2016 Volume L number 12 pp718-726) and further in view of Smile Direct Club (Evaluation kit instructions guide, smile direct club. https://s3.amazonaws.com/static.smiledirectclub.com/evalutation_kit_instructions_5_2_2016.email.pdf, hereafter Smile1).
Carrier/Trosien/Bergersen/Layzell/Kravitz as combined above under claim 33 as discussed above, discloses steps identical to the instant application as discussed above but fails to disclose where the plurality of images are received following the customer receiving the dental impression kit. 
However, Smile1 discloses a method of impression and image taking for evaluation including the step of receiving a an impression kit (page 1, “take your impressions” disclosing impression are “enclosed” in a kit sent to the user) and taking of photos after the kit is received by the user (page 1 showing the 1st step is takin impressions and the 2nd step is sending photo assessment to a portal).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the step of the plurality of images are received following the customer receiving the dental impression kit as taught by Smile1 into the method as taught by Carrier/Kim/Trosien/Bergersen/Layzell/Kravitz for the purpose of ensuring the patient’s aligners can be started as soon as they send back in the impression kit as taught by Smile1 (page 1 step 2 “be sure to complete your online photo assessment to we can get started on your aligners as soon as we receive your impressions”).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
US 2017/0340414 Janzadeh et al. filed before the priority date of the invention general disclosure providing it was previously well known in the art  that “one of the most important steps in orthodontic treatment when using aligners is the predication and generation of precise 3D teeth models for every step of the treatment plan” which is relevant to the general trend of amendments made in the response filed on 12/22/2020.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/M.P.S/
  Examiner, Art Unit 3772                                                                                                                                                                                         08/06/2021
/EDWARD MORAN/Primary Examiner, Art Unit 3772